     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )             CRIMINAL ACTION NO.
     v.                    )                 2:18cr92-MHT
                           )                     (WO)
TRACY LEANARD COLEMAN, JR. )

                                ORDER

      Based on the representations made on the record at

a    hearing   on   October    25,    2019,    it    is   ORDERED   as

follows:

      (1) By   November       22,    2019,    the    United   States

Probation Office shall file a report of a vocational

assessment regarding defendant Tracy Leanard Coleman.

      (2) Beginning November 1, 2019, defendant Coleman

shall participate in mental-health counseling at least

twice per month. The court recommends that defendant

Coleman receive the counseling from Dr. Kale Kirkland.

      (3) In addition to the conditions described in the

judgment (doc. no. 63), defendant Coleman’s conditions

of   supervised     release    are   amended    to    bar   him   from

entering the Ridgecrest Area of Montgomery, Alabama.
       (4) By   November      22,   2019,   defense    counsel   shall

file    with    the   court    a     confirmation     that   defendant

Coleman is receiving his prescribed medications.

       DONE, this the 25th day of October, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                     2
